Citation Nr: 0629643	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
granted service connection and assigned an initial 30 percent 
rating for PTSD.  

In November 2004, the Board remanded this case back to the RO 
for further development of the record.  



FINDING OF FACT

For the entire period of the veteran's appeal, the service-
connected PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment, with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships; neither occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood, 
an inability to establish and maintain effective 
relationships nor total occupational and social impairment, 
has been demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed August 2002 rating decision.  However, the RO 
readjudicated the appeal in an April 2006 Supplemental 
Statement of the case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2002 rating 
decision, in which service connection for PTSD was granted.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

As noted, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation in August 2002.  

From January 2002 to July 2002, the veteran was seen several 
times at a VA facility for treatment for PTSD.  He reported 
having various PTSD symptoms including sleep disturbance, 
nightmares, severe anxiety, depression, and irritability.  He 
was assigned Global Assessment of Functioning (GAF) scores 
ranging from 46 to 55.  In the July 2002 treatment record, 
the veteran had a GAF score of 48.  

During a May 2003 VA mental health treatment session, the 
veteran complained of increased irritability, disturbed sleep 
and depressed mood.  His PTSD diagnosis was confirmed.  The 
examiner assigned the veteran a GAF score of 48.  

During a January 2004 VA treatment session, the veteran rated 
his anxiety and depression as a 7; flashbacks and nightmares 
as an 8; sleep disturbance as a 7; and intrusive thoughts as 
an 8 on a scale of 1-10.  The examiner assigned the veteran a 
GAF score of 50.  

During a March 2004 VA PTSD examination, the veteran reported 
having PTSD symptoms such as nightmares, avoidance of crowds, 
irritability, sleep disturbance, hypervigillance, difficulty 
concentrating, and exaggerated startled response.  

On examination, the examiner noted the veteran was irritable 
and very defensive throughout the interview.  The veteran did 
not demonstrate paranoia, suicidal or homicidal ideations.  
Remote and recent memory was intact.  Concentration, insight 
and judgment were fair.  The veteran was assigned a GAF score 
of 55.  

The examiner concluded that the veteran had PTSD that was 
fairly moderate in nature.  The veteran's PTSD symptoms 
caused moderate impairment in social and occupational 
functioning.  

From January 2004 to July 2004, the veteran was seen several 
times at a VA facility for treatment for PTSD.  The January 
2004 record noted that the veteran continued to have 
significant daily symptoms of PTSD, including nightsweats; 
panic attacks; severe anxiety, memory and concentration 
problems and distressing intrusive thoughts.  The record 
noted the veteran was reactive to triggering stimuli that 
made behavior, emotions, and cognitions unreliable and 
unpredictable.  

The PTSD diagnosis was confirmed.  The veteran was assigned a 
GAF score of 49.  The examiner described the PTSD as chronic, 
severe, totally and permanently disabling.  The veteran was 
noted to be unemployable.  

During a May 2005 VA treatment session, the veteran 
complained his PTSD symptoms had worsened over the last year.  
He described having nightmares, panic attacks, sleep 
disturbance, isolation and avoidance of crowds, depression, 
anger and irritability.  He stated his isolation and 
avoidance of crowds and people was affecting his marriage.  

The examiner concluded that it was unlikely that the PTSD 
symptoms would allow gainful employment given social 
isolation and difficulty with frustration, tolerance and 
anger.  

During an August 2005 VA PTSD examination, the veteran 
reported having PTSD symptoms such as nightmares, 
estrangement from others, sleep disturbance, hypervigillance 
and difficulty concentrating.  He reported that he always 
wanted to be by himself.  As a result, he did not get along 
well with his wife or have any friends.  Additionally, he 
reported a phobia of people coming up behind him or sitting 
behind him.  

On examination, the veteran's thought processes were logical, 
and there was no looseness of associations or flight of 
ideas.  He denied having any thoughts of hurting himself or 
others.  The veteran did not have hallucinations, paranoia or 
delusions.  His memory, insight and judgment were fair.  

The veteran's PTSD diagnosis was confirmed.  The examiner 
assigned the veteran a GAF score of 60.  The examiner 
concluded that the veteran has moderate symptoms of PTSD with 
moderate difficulty in social and occupational functioning.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates that of occupational and social 
impairment, with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated by a 50 percent 
evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 
4.130.  

The Board has considered the possibility of a higher rating; 
however, the findings of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; an inability to 
establish and maintain effective relationships; or total 
occupational and social impairment are not demonstrated by 
the medical evidence.  

It is pertinent to note in this regard that the two recent VA 
examinations performed expressly for the purpose of 
evaluating the severity of the service-connected PTSD found 
that the veteran was experiencing only moderate social and 
industrial inadaptability.  The Board finds these statements 
to be fully supported by findings recorded in connection with 
the medical evidence.  

Given this most probative evidence, a 50 percent rating, but 
not higher is for application for the service-connected PTSD 
during the entire period of this appeal.  



ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.    



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


